Unaudited Interim Condensed Financial Statements Strategic Office Solutions, Inc. dba Daegis For the quarterly period ended March 31, 2010 Contents Unaudited Condensed Financial Statements: Page Balance Sheets 3 Statements of Income 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Strategic Office Solutions, Inc. dba Daegis UNAUDITED CONDENSED BALANCE SHEETS ASSETS March 31, December 31, CURRENT ASSETS Cash $ $ Accounts receivable Prepaid expenses State franchise and income tax receivable Total current assets PROPERTY AND EQUIPMENT, net DEPOSITS Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Current portion of long-term capital lease obligations Current portion of deferred rent Total current liabilities LONG-TERM CAPITAL LEASE OBLIGATIONS - NONCURRENT PORTION OF DEFERRED RENT Total liabilities STOCKHOLDERS' EQUITY Common stock Additional paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these statements. 3 Strategic Office Solutions, Inc. dba Daegis UNAUDITED CONDENSED STATEMENTS OF INCOME Three Months ended March 31, Sales, net $ 4,754,903 $ 4,894,645 Cost of sales Gross profit Operating expenses Salaries and wages Payroll taxes Employee benefits Stock-based compensation - Outside services Rent Supplies Utilities and telephone Travel and entertainment Office expense Professional fees Repairs and maintenance Advertising/promotion Taxes and licenses Insurance Other Depreciation and amortization Total operating expenses Income from operations Other income (expense) Interest expense ) ) Interest and other income Total other income (expense) Income before taxes State income tax expense NET INCOME $ $ The accompanying notes are an integral part of these statements. 4 Strategic Office Solutions, Inc. dba Daegis UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS Three Months ended March 31, Cash flows from operating activities: Net income $ $ Items not requiring the use of cash: Depreciation and amortization Stock compensation expense - Changes in assets and liabilities: Accounts receivable Prepaid expenses ) ) State franchise and income tax receivable Deposits ) Accounts payable Accrued expenses ) Deferred rent expense Net cash provided by operating activities 2,325,524 Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on long-term capital lease obligations ) ) Dividends paid (3,534,538 ) - Net cash used in financing activities ) ) INCREASE (DECREASE) IN CASH ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Non-cash acquisition of property and equipment
